—Judgment, Supreme Court, New York County (Milton L. Williams, J.), rendered June 17, 1982, convicting defendant, on his plea of guilty, of robbery in the first degree and sentencing him to an indeterminate term of from 3 to 9 years’ imprisonment, to run concurrently with a sentence defendant was then serving, is unanimously affirmed.
Defendant, in pleading guilty, acknowledged that his accomplice shot the complainant and stole property from him. Defendant admitted that he was aware his accomplice was armed with a gun, and admitted that he did in fact "participate” in the robbery. Under these circumstances, where the defendant had already admitted the truth of the allegations in the indictment, we find no infirmity in the plea allocution which would warrant setting it aside.
*496The long and unfortunate delay in the hearing of this appeal, in and of itself, does not warrant reversal, since we find no prejudice resulting from the delay. Nor does the loss of motion papers submitted by the defendant to withdraw his plea warrant reversal. The basis for the motion was set forth on the record, and therefore, we find that appellate review is not hampered by the loss of the actual motion papers.
With regard to the merits of the motion to withdraw defendant’s guilty plea, we are unpersuaded that the contention that defendant was not advised of his right to suppression hearings by his counsel, even if true, would have warranted withdrawal of the plea. No prejudice was shown, and, we note that defendant had previous experience in the criminal justice system, was represented by able counsel, and received an extremely favorable plea bargain, with a sentence to run concurrently with the sentence defendant was then serving. Under these circumstances, we find that defendant was not deprived of effective assistance of counsel, nor was the voluntariness of the plea affected by any alleged ineffective assistance of counsel. Concur—-Ross, J. P., Asch, Milonas, Kassal and Smith, JJ.